
	
		I
		112th CONGRESS
		1st Session
		H. R. 1582
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. McCarthy of
			 California (for himself, Mr.
			 Nunes, Mr. Denham, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To address the application of the national primary
		  ambient air quality standard for ozone with respect to extreme nonattainment
		  areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Ozone Regulation
			 Act.
		2.Exclusive
			 application of 8-hour NAAQS to covered extreme ozone nonattainment
			 areas
			(a)In
			 generalNotwithstanding section 172(e) of the Clean Air Act (42
			 U.S.C. 7502(e)), any covered extreme ozone nonattainment area shall not be
			 subject to any control (as defined in section 4(2)) pursuant to the 1-hour
			 national primary ambient air quality standard for ozone.
			(b)Retroactive
			 applicabilitySubsection (a)
			 applies as of the effective date of the classification of the area involved as
			 extreme pursuant to the 8-hour national primary ambient air quality standard
			 for ozone promulgated on July 18, 1997 (62 Fed. Reg. 38856).
			3.Postponement of
			 future ozone standards for covered extreme ozone nonattainment areas
			(a)Postponement of
			 standardWith respect to any
			 covered extreme ozone nonattainment area—
				(1)the Administrator may take such steps as
			 are necessary to classify the area pursuant to any rule setting the level of
			 the 8-hour national primary ambient air quality standard for ozone below 0.08
			 parts per million; and
				(2)until the date that is 6 months after a
			 report on the feasability of compliance in the area with the rule described in
			 paragraph (1) is submitted to the Congress and the Administrator under
			 subsection (b)(4)—
					(A)the rule described
			 in paragraph (1) shall not otherwise apply; and
					(B)the 8-hour national primary ambient air
			 quality standard for ozone in effect as of January 1, 2011, shall continue to
			 apply.
					(b)Local advisory
			 committees
				(1)Establishment
			 and applicabilitySubsection
			 (a) applies with respect to a covered extreme ozone nonattainment area only if
			 the governing board of the responsible local air agency agrees to establish, in
			 accordance with this subsection, a local advisory committee to study the
			 feasibility of compliance in such area with a rule described in subsection
			 (a)(1).
				(2)MembersEach local advisory committee under this
			 subsection shall be composed of the following members, to be appointed by the
			 governing board of the responsible local air agency:
					(A)A representative of the governing board of
			 the responsible local air agency.
					(B)A local
			 representative of the energy industry.
					(C)A local
			 representative of the agriculture industry.
					(D)A local
			 representative of the manufacturing and processing industry.
					(E)A local
			 representative of the transportation industry.
					(F)A local
			 representative of local government.
					(G)A local
			 representative of the health care industry.
					(H)A local
			 environmental justice representative.
					(3)Study
					(A)Feasibility of
			 compliance with ruleEach local advisory committee under this
			 subsection shall conduct a study on the feasability of compliance in the
			 applicable covered extreme ozone nonattainment area with a rule described in
			 subsection (a)(1), taking into account—
						(i)topography of the area;
						(ii)weather in the
			 area;
						(iii)foreign sources
			 of pollution (both stationary and mobile) that cause ozone formation in the
			 area;
						(iv)pass-through
			 traffic and its impact on ozone formation in the area;
						(v)exceptional events in the area;
						(vi)current and
			 future technologies needed to bring the area into compliance with the rule;
			 and
						(vii)natural ozone
			 background levels in the area.
						(B)Costs of
			 compliance with ruleEach
			 study described in subparagraph (A) shall address the potential adverse
			 employment impacts of, and the costs of compliance with, a rule described in
			 subsection (a)(1) for local businesses, agriculture operations, and residents
			 in the applicable covered extreme ozone nonattainment area.
					(4)ReportNot later than 5 years after a rule
			 described in subsection (a)(1) is promulgated as final—
					(A)each local
			 advisory committee under this subsection shall submit to the governing board of
			 the responsible local air agency a report on the results of the study by the
			 committee under paragraph (3), including any findings and recommendations of
			 the committee; and
					(B)such governing
			 board shall immediately submit such report, without change, to the Congress and
			 the Administrator.
					4.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)ControlThe
			 term control has the meaning given to such term for purposes of
			 section 172(e) of the Clean Air Act (42 U.S.C. 7502(e)) and includes any fee or
			 penalty under section 185 of such Act (42 U.S.C. 7511d)).
			(3)Covered extreme
			 ozone nonattainment areaThe
			 term covered extreme ozone nonattainment area means a
			 nonattainment area for ozone classified as extreme as of January 1, 2011,
			 pursuant to the 8-hour national primary ambient air quality standard for ozone
			 promulgated on July 18, 1997 (62 Fed. Reg. 38856).
			(4)Exceptional
			 eventThe term
			 exceptional event has the meaning given such term in section
			 319(b) of the Clean Air Act (42 U.S.C. 7619(b)).
			(5)Responsible
			 local air agencyThe term
			 responsible local air agency means the local air district or other
			 local government agency or authority with responsibility for enforcing
			 requirements relating to the prevention and regulation of air pollution for the
			 area involved.
			
